DETAILED ACTION
Status of Claims
	Claims 1-4 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 205474080) in view of Filipovic et al. (US 2017/0334008).
	Regarding claim 1, Huang discloses a plating electrode rod (title) (= a surface treatment device for applying surface treatment at an inner wall surface of a bottomed hole, by utilizing an electrode device to be inserted thereto, the electrode device comprising):
	A base (14) configured to be inserted into a substrate base (2) (= a hollow bottomed large-diameter pipe that is configured to insert into a space inside the bottom hole); and
	A bar (Figures 1-2) (= a solid small-diameter electrode rod that is inserted into a space inside the hollow bottomed large-diameter electrode pipe so that a front-end side thereof extends to a bottom part of the hollow bottomed large-diameter electrode pipe so as to couple therewith);
	Solution flow as indicted by the arrows in Figure 2 (= a solution flow channel formed between an inside surface of the bottomed hole and an outer surface of the hollow bottomed large-diameter electrode pipe, so that an electrolytic treatment solution flows therethrough);
	A cover (15) (= a front-end member provided at a front-end portion of the hollow bottomed large-diameter electrode pipe).
	Huang fails to disclose the front-end member having a hemispherical and at least one through hole channel defined in the front-end member configuration as claimed.  
	In the same or similar field of electrochemical machining, Filipovic discloses an electrode comprising a rotatable electrode tip (308) (= a front-end member) comprising a plurality of flushing fluid passages (384) (= at least one through hole channel). Filipovic discloses that the rotatable tip removes bulk material without inadvertent material removal [0060].  Filipovic discloses that the electrode tip is easily replaceable [0079]. The electrode tip of Filipovic has a hemispherical shape (Figure 12).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an electrode device comprising a front-end member having a hemispherical and at least one through hole channel defined in the front-end member because Filipovic discloses that a hemispherically shaped rotating electrode tip may be positioned at the distal end of an electrode to provide removal of material without inadvertent material removal.  It would have been obvious to modify the cover of Huang with the tip of Filipovic to provide more efficient material removal.  It is further noted that the claimed “inner wall surface of a bottomed hole” does not further limit the claimed device since it is directed towards the material worked upon (MPEP § 2115).   
	Regarding claim 2, Huang discloses the electrode as the anode (abstract) and the substrate base (2) as the cathode (Background Technology, page 1).  It is further noted that the polarity of the electrode(s) is directed towards the manner of operating the claimed device and does not further structurally limit the claimed device. 
	Regarding claim 3, Filipovic discloses wherein the rotatable electrode tip (308) is rotatably coupled to the electrode tip drum (368) through screwing female threaded coupler (386) onto male threaded coupler (382) and that such simple threaded connections facilitate rapid replacement of electrode tip during operation [0065].  
	Regarding claim 4, in the instant claim the shaft (332) and drum shell (378) of Filipovic are relied upon for disclosing a rod and pipe, respectively [0063] (Figure 10).  The electrode of Filipovic includes fluid passages (374) that read on the claimed ‘a solution discharge flow channel’ as the fluid passages are positioned between the drum and shaft.  It would have been obvious to modify the electrode of Huang with an internal fluid passage of Filipovic for circulating the fluid.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795